Case: 22-1965    Document: 10     Page: 1   Filed: 10/18/2022




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                EMPRESS HADIYA BEY,
                  Plaintiff-Appellant

                             v.

 JOSEPHINE ANTOINE, Both in her Individual and
              Official capacity,
                  Defendant

    MICHAEL MANCILLA, HENRI ROC, FRANCIS
             SHEA, JASON ROCKE,
               Defendants-Appellees
              ______________________

                        2022-1965
                  ______________________

    Appeal from the United States District Court for the
 Eastern District of New York in No. 1:19-cv-01877-PKC-
 RER, Judge Pamela K. Chen.
                  ______________________

                      ON MOTION
                  ______________________

 PER CURIAM.
                        ORDER
    Responding to the court’s August 18, 2022, order to
 show cause, the appellees urge dismissal of this appeal for
Case: 22-1965     Document: 10      Page: 2    Filed: 10/18/2022




 2                                              BEY   v. ANTOINE



 lack of subject matter jurisdiction and finality. Empress
 Hadiya Bey moves for leave to proceed in forma pauperis
 and responds in favor of this court’s jurisdiction or, failing
 that, by requesting transfer to the Supreme Court of the
 United States.
     Ms. Bey filed the operative complaint at the United
 States District Court for the Eastern District of New York,
 alleging various state and local officials violated her consti-
 tutional rights and federal laws. Our jurisdiction as it re-
 lates to decisions from federal district courts extends only
 to cases arising under the patent laws, see 28 U.S.C.
 § 1295(a)(1); civil actions on review to the district court
 from the United States Patent and Trademark Office, see
 § 1295(a)(4)(C); or certain damages claims against the
 United States “not exceeding $10,000 in amount,” 28
 U.S.C. § 1346(a)(2), see 28 U.S.C.§ 1295(a)(2). Ms. Bey’s
 case falls outside of that limited jurisdiction.
      When this court lacks jurisdiction, we may transfer to
 another court, if it is in the interest of justice, where “the
 action or appeal could have been brought at the time it was
 filed.” 28 U.S.C. § 1631. That would not be the Supreme
 Court. See 28 U.S.C. § 1251 et seq. To the extent a court
 of appeals would have jurisdiction over the challenged or-
 ders in this case, it would be the United States Court of
 Appeals for the Second Circuit. We deem it appropriate to
 transfer the appeal to the Second Circuit for it to resolve
 appellees’ arguments concerning finality.
     Accordingly,
     IT IS ORDERED THAT:
    Pursuant to 28 U.S.C. § 1631, this appeal and all trans-
 mittals are transferred to the United States Court of
Case: 22-1965       Document: 10   Page: 3   Filed: 10/18/2022




 BEY   v. ANTOINE                                          3



 Appeals for the Second Circuit.
                                    FOR THE COURT

 OCTOBER 18, 2022                   /s/ Peter R. Marksteiner
      Date                          Peter R. Marksteiner
                                    Clerk of Court